Exhibit 10.54

Comprehensive Credit Line Agreement

Agreement No.            

Credit Receiver (hereinafter called ‘Party A’) : MULTI-FINELINE ELECTRONIX
(SUZHOU NO.2) CO., LTD

Legal address: Dongwu Industrial Park, Wuzhong Economic Development
Zone,Suzhou.PRC

Contact Address: NO.68 Nanhu Road,Dongwu Industrial Park, Wuzhong Economic
Development Zone,Suzhou.PRC

Credit Issuer (hereinafter called ‘Party B’):

SHANGHAI PUDONG DEVELOPMENT BANK SUZHOU BRANCH

Legal address: NO.1478 Renmin Road, Suzhou.PRC

Contact Address: NO.1478 Renmin Road, Suzhou.PRC

According to pertinent stipulations by laws and regulations, such as the
“Commercial Bank Law of the People’s Republic of China” and the ‘Provisional
Rules on the Administration of Power of Attorney and Credit Line Authorization
by Commercial Banks’, Party A and Party B have, on the basis of equality,
self-willingness and honesty and good faith, concluded the following agreement
for mutual compliance through friend consultation.

Chapter One    Definition and Interpretation

Article 1 Except requested for other interpretation by the context herein, the
following terms in this Agreement shall be interpreted as follows:

Party A: refers to MULTI-FINELINE ELECTRONIX (SUZHOU NO.2)CO., LTD

Party B: SHANGHAI PUDONG DEVELOPMENT BANK SUZHOU BRANCH, including its
successor.

Comprehensive credit line: refers to conditional credit support to Party A
committed by Party B in one or a few credit categories.



--------------------------------------------------------------------------------

Duration of Credit: refers to the period, from 31 July, 2009 to 31 July, 2010,
in which Party A may apply to Party B for recycled use of its comprehensive
credit line; however, the terminating date of the duration of credit shall not
be interpreted as the maturity or expiration date for any one or more specific
credit transactions that have already happened.

Specific Transaction: refers to businesses transactions offered by Party B to
Party A based on the comprehensive credit line granted by Party B, such as
short-term cash flow loan, acceptance of Banker’s acceptance drafts, and issuing
of L/C for goods import, etc. (for each Banker’s acceptance draft/ L/C issuing,
a deposit amounting to 0% of the face value of this bank draft or L/C will be
paid).

Comprehensive Credit Line: refers to the total balance amount, combining the
balance at the peak of short-term cash-flow credit principals that Party A may
apply to Party B for use according to terms herein during the credit period
stipulated in this Agreement, based on the comprehensive credit line to Party A
as determined by Party B, and the balance at the peak of total open position
(i.e. cumulative open positions) for the banker’s acceptance draft/import L/C
opening.

The signing of this Contract does not necessarily mean that the Credit Receiver
must be given the credit according to the credit line. If the Credit Receiver
wants to use the credit line under this Contract, it shall make applications
case-by-case by using the Appendix One hereto, i.e. ‘Application Form for the
Use of Comprehensive Credit Line’. Only with agreement by the Credit Issuer,
plus its signing of a specific business contract, can the Credit Receiver start
to use the credit line.

Open Position: refers to the amount of balance after deducting the paid deposit
for the banker’s acceptance draft / import L/C from the face value of the same
banker’s acceptance draft / the full value of the import L/C.

Specific Credit Line: refers to the balance amount at the peak of short-term
cash-flow credit principals that Party A can use during the credit period
hereunder within the comprehensive credit line, or the balance of maximum total
open position (i.e. cumulative open positions) of the banker’s acceptance draft
accepted by Party B or the L/C issued by Party B that can be used by Party A.
Name of the specific credit line shall be determined by each business product.
For instance, short-term credit line, acceptance credit line and L/C opening
credit line, etc.

Used Credit Line: refers to Party A’s balance of principals for outstanding
short-term cash-flow loans occurred during the credit period as set forth
herein, or the total balance of the banker’s acceptance draft already accepted
by Party B for Party A’s credit business but not yet paid, or the total balance
of open position for the L/C already issued by Party B for Party A’s credit
business but not yet paid. Except otherwise stipulated in writing by the two
Parties hereto, the used credit line shall not exceed the specific credit line
for a certain business.



--------------------------------------------------------------------------------

Applicable Credit Line: refers to the difference between the specific credit
line for certain business of Party A and the credit line already used for this
business.

Specific Business Contract: refers to contracts or agreements signed by Party A
and Party B regarding the use of specific credit line, including but not limited
to application form and its appendixes submitted by Party A and approved and
committed by Party B for certain specific businesses, as well as series of
‘short-term loan contract’, ‘acceptance agreement on banker’s acceptance draft’
and ‘L/C Opening Agreement for Imported Goods with Deposit Exemption or
Reduction’ signed between Party A and Party B.

Actual Happening Date: refers to the commencing date for actual operations when
a certain business transaction has been applied for by Party A and approved by
Party B. Actual happening date of the credit business refers to the date on
which the loan is issued; actual happening date of the acceptance business for
banker’s acceptance draft refers to the accepting date, and that of the import
L/C opening business refers to the date the L/C is issued.

Chapter Two    Comprehensive Credit Line and Specific Credit Line

Article 2 During the credit period defined herein, Party A may apply to Party B
for the use of its comprehensive credit line, i.e. RMB SEVENTY FIVE MILLION ONLY
(in words).

Article 3 Specific credit line (if distinguishable) is as follows:

Credit line: RMB/USD N/A ONLY (in words);

Acceptance line: RMB N/A ONLY (in words), i.e. the maximum balance amount of the
total open position (i.e. cumulative sum of each open position) for the banker’s
acceptance draft accepted by Party B and useable by Party A shall not exceed
RMB_N/A ONLY (in words).

L/C opening limit: RMB/USD N/A ONLY (in words), i.e. the maximum balance amount
of the total open position (i.e. cumulative sum of each open position) of the
L/C issued by Party B that can be used by Party A shall not exceed RMB/USD N/A
ONLY (in words).



--------------------------------------------------------------------------------

Chapter Three    Duration of Credit

Article 4 The duration for comprehensive credit line is for ONE year: from 31
July, 2009 to 31 July, 2010.

Chapter Four    Application of Comprehensive Credit Line and Specific Credit
Line

Article 5 Within the duration of credit, the comprehensive credit line and
specific credit line under this Agreement, Party A may apply to Party B in
writing, at one time or by several times step-by-step, to use each specific
credit line. See Appendix One to this contract for the application form. Party B
will sign a specific business contract with Party A in view of corresponding
credit business based on Party A’s written application and in view of Party A’s
credit position, Party B’s credit policy and the stipulations herein.

Article 6 The cumulative credit line used by Party A shall not exceed its
comprehensive credit line. During the credit period, Party A may recycle the use
of each specific credit line.

During the credit period, Party A shall apply for the use of specific credit
lines. Upon maturity of the credit period, the applicable credit line will be
cancelled automatically.

Article 7 Party A and Party B shall sign specific business contracts for
specific business transactions. Should there be a discrepancy between this
Agreement and the specific business contract, the latter shall apply. During the
credit period as set forth herein, all contracts and agreements signed by Party
A and Party B, such as ‘Short-Term Loan Contract’, “Acceptance Agreement on
Banker’s Acceptance Draft” and ‘L/C Opening Agreement for Imported Goods with
Deposit Exemption or Reduction’, shall be deemed as have signed according to
this agreement on the comprehensive credit line.

Article 8 The actual happening date of each specific business transaction shall
not exceed the closing date of the credit period, and such a transaction shall
not last for more than one year.



--------------------------------------------------------------------------------

Chapter Five    Charging Rates

Article 9 The interest rate, exchange rate and charging rate in various specific
businesses under this Agreement on comprehensive credit line, and various fees
chargeable by Party B shall apply the following:

The charging rates and fee-collecting standard for other specific business
transactions shall be determined within the scope ruled by the People’s Bank of
China on the part of Party B; if there is no such a rule, Party B may decide per
business principles and market situations.

Fees for each specific business transaction shall observe stipulations in
relative contract/agreement or record in relative business vouchers.

Chapter Six    Adjustment of Comprehensive Credit Line and Specific Credit Line

Article 10 In any of the following situations, Party B shall have the right to
immediately adjust the comprehensive credit line and duration of credit, and
shall reserve the right to terminating the comprehensive credit-offering to
Party A:

1. Significant adjustment on the country’s currency policy;

2. There happened or has potential critical financial risks at Party A’s region;

3. Significant change in the marketplace relative to Party A’s businesses;

4. Party A is or will be under significant business difficulties or risks;

5. Party A has undergone significant organizational changes, e.g. business
splitting, merger and termination, etc.;

6. Party A has not used the credit funds according to agreed purposes;

7. Party A is found to have hidden away its assets, withdrawn its funds or
evaded its debt liabilities;

8. Party A violates the terms herein;

9. The guarantor under this Agreement has suffered serious fund shortage or
business difficulties, which have significantly affected its guarantee ability;

10. Damage and lost of the mortgaged article or the pawn for guarantee purpose,
which has endangered credit safety of Party B;

11. In any other occasions or situations, if, by Party B’s analysis or judgment,
it has led to or will soon lead to the degrading of Party A’s debt-paying
ability or the damage to Party B’s rights and interests.

Chapter Seven    Guarantee

Article 11 All credit businesses under this Agreement shall adopt the following
guarantee methods:

1. N/A shall provide the full-value joint liability guarantee; name and number
of the Guarantee Contract are: N/A

2. N/A shall provide mortgage (impawn) guarantee, name and number of the
Mortgage (Impawn) Contract are: N/A.



--------------------------------------------------------------------------------

Article 12 Notwithstanding the above guarantee methods for the credit business
under this Agreement, while processing specific businesses by Party A and Party
B, if Party B so deems necessary, Party A will still need provide other
guarantees, and Party A shall not refuse to provide other means of guarantee
just because this Chapter already has stipulations on the guarantee.

Chapter Eight    Party B’s Commitments

Article 13 If Party A applies for the use of a specific credit line under this
Agreement, Party B shall process and approve Party A’s application in good time.

Chapter Nine    Party A’s Commitments

Article 14 For the application of funds within the comprehensive credit line, it
shall comply with pertinent laws, the terms herein and stipulations in specific
business contracts, and be subject to Party B’s audit at any time.

Article 15 Party A shall open a settlement account with Party B, and guarantee
that it will give Party B various account settlement businesses in view of the
proportion of the funds and credit support obtained from Party B vs the
company’s total credit volume.

Article 16 If Party A violates any stipulation herein or in any specific
business contract, it will cause a default on this Agreement. Party B shall have
the right to prematurely call back any financing funds under the comprehensive
credit line, and terminate this Agreement and any specific business contract.

For any losses caused by Party A to Party B, Party A shall be held fully
responsible for any compensation liabilities.

Chapter Ten    Effect of the Agreement

Article 17 This Agreement is established and enters into effect upon signing or
sealing by the legal representatives (or person-in-charge) of Party A and Party
B or their duly authorized agents, together with sealing by the company chop.



--------------------------------------------------------------------------------

Chapter Eleven    Dispute and Its Settlement

Article 18 Should there be any dispute arising from the execution of this
Agreement by Party A and Party B, they must first seek a solution through
friendly negotiation. If no agreement can be reached, a lawsuit may be filed,
and either Party may file a lawsuit with the court where Party B is located.

Chapter Twelve    Integrity of the Agreement

Article 19 Any supplementary contracts or agreements signed between Party B and
Party A regarding the application of specific credit line, and contracts for
each specific business transaction shall be parts of this Agreement, and shall
constitute the integrity of this Agreement.

The application documents arising from the transaction procedure, and the
accounting vouchers issued by Party B according to business operation rules
shall form evidences of debts and liabilities.

Article 2 0 Provided Party A fails to perform its obligations under a specific
business contract entered into by Party A and Party B according to this
Agreement, it will cause a default on this Agreement, and Party B has the right
to terminating the Agreement hereof, and prematurely call back all outstanding
credits.

Article 21 For any other issues unattended to herein, Party A and Party B shall
conclude separate written agreements as appendixes hereto. The appendixes hereto
are effective integral parts of this Agreement, and shall have the same legal
power as the Agreement hereto.

Chapter Thirteen    Appendixes

Article 22 This Credit Line Agreement is prepared in two original counterparts,
to be held by Party A and Party B respectively, and a few copies for filing
purposes.

Article 23 This Agreement is signed at Suzhou (city) on 31 July, 2009 (date).

Article 24 If Chinese Agreement does not accord with English Agreement, Party A
and Party B will refer to Chinese Agreement.



--------------------------------------------------------------------------------

Signature Page

 

Party A(seal)         Party B(seal)   [seal]         [seal]            
Legal representative:  

/s/    Lance Jin

      Person-in-Charge:  

/s/    Nian Qi

(delegated agent)(signing & seal)       (delegated agent)(signing &seal)